Name: 2010/790/EU: Commission Decision of 15Ã December 2010 adjusting the weightings applicable from 1Ã August 2009 , 1Ã September 2009 , 1Ã October 2009 , 1Ã November 2009 , 1Ã December 2009 and 1Ã January 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Decision
 Subject Matter: monetary economics;  personnel management and staff remuneration;  cooperation policy;  executive power and public service;  EU institutions and European civil service
 Date Published: 2010-12-21

 21.12.2010 EN Official Journal of the European Union L 336/50 COMMISSION DECISION of 15 December 2010 adjusting the weightings applicable from 1 August 2009, 1 September 2009, 1 October 2009, 1 November 2009, 1 December 2009 and 1 January 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries (2010/790/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) In accordance with the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2009 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EU) No 768/2010 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 August 2009, 1 September 2009, 1 October 2009, 1 November 2009, 1 December 2009 and 1 January 2010, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, HAS ADOPTED THIS DECISION: Article 1 The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains six monthly tables showing which countries are affected and the applicable dates for each one (1 August 2009, 1 September 2009, 1 October 2009, 1 November 2009, 1 December 2009 and 1 January 2010). The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates of application of the weightings. Article 2 This Decision shall enter into force on the first day of the month following its publication in the Official Journal of the European Union. Done at Brussels, 15 December 2010. For the Commission, On behalf of the President, Catherine ASHTON Vice-President (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 228, 31.8.2010, p. 1. ANNEX AUGUST 2009 Place of employment Economic parities August 2009 Exchange rate August 2009 (1) Weightings August 2009 (2) Eritrea (3) 11,28 21,6903 52,0 Georgia 1,919 2,3805 80,6 Ghana (4) 1,009 2,0935 48,2 Indonesia (Jakarta) (5) 10 091 13 989,6 72,1 Indonesia (Banda Aceh) (6) 7 989 13 989,6 57,1 Liberia (4) USD 1,265 USD 1,4053 90,0 Moldova 9,558 15,9211 60,0 Montenegro 0,6456 1 64,6 Serbia (Belgrade) (4) 65,28 93,045 70,2 Sudan (Khartoum) (7) 1,93 3,55881 54,2 SEPTEMBER 2009 Place of employment Economic parities September 2009 Exchange rate September 2009 (8) Weightings September 2009 (9) Egypt (11) 3,272 7,9632 41,1 Gambia (12) 24,07 38,05 63,3 Guinea (Conakry) 4 456 6 793,48 65,6 Kazakhstan (Astana) (11) 154,2 215,54 71,5 Sierra Leone 3 745 5 088,7 73,6 Sudan (Khartoum) (10) 2,035 3,63297 56,0 Timor-Leste (13) USD 1,008 USD 1,4364 70,2 Venezuela (14) 2,94 3,08826 95,2 OCTOBER 2009 Place of employment Economic parities October 2009 Exchange rate October 2009 (15) Weightings October 2009 (16) Albania 89,99 134,994 66,7 Australia (18) 1,693 1,669 101,4 Cambodia 4 435 6 186,5 71,7 Croatia 6,345 7,2708 87,3 Democratic Republic of Congo (Kinshasa) (19) USD 1,663 USD 1,45490 114,3 Eritrea (17) 12,34 22,4703 54,9 Former Yugoslav Republic of Macedonia (18) 39,56 61,4321 64,4 Guinea-Bissau 644,7 655,957 98,3 Mali 593,6 655,957 90,5 New Caledonia 141,4 119,332 118,5 Sri Lanka (18) 107,3 169,169 63,4 Tajikistan 3,715 6,3745 58,3 Tanzania 1 287 1 894,85 67,9 Thailand 28,36 48,906 58,0 Turkey (19) 1,742 2,168 80,4 Uganda 1 965 2 839,77 69,2 Ukraine 7,579 11,746 64,5 Zambia (19) 3 830 6 820,88 56,2 NOVEMBER 2009 Place of employment Economic parities November 2009 Exchange rate November 2009 (20) Weightings November 2009 (21) Algeria 74,7 107,642 69,4 Chad 751,4 655,957 114,6 Egypt (23) 3,544 8,26565 42,9 Indonesia (Banda Aceh) (22) 8 536 14 188,1 60,2 Israel 5,351 5,5483 96,4 Kazakhstan (Almaty) 172 226,55 75,9 Kazakhstan (Astana) (23) 162,9 226,55 71,9 Kyrgyzstan 48,82 64,4757 75,7 Laos (25) 9 584 12 734 75,3 Lebanon 1 638 2 229,29 73,5 Nepal (25) 79,66 111,64 71,4 Russia 40,41 43,1957 93,6 Venezuela (24) 3,172 3,17543 99,9 DECEMBER 2009 Place of employment Economic parities December 2009 Exchange rate December 2009 (26) Weightings December 2009 (27) Congo (Brazzaville) 725 655,957 110,5 Cuba USD 1,105 USD 1,4918 74,1 Democratic Republic of Congo (Kinshasa) (32) USD 1,772 USD 1,4918 118,8 Eritrea (28) 13,43 22,8273 58,8 Gambia (31) 25,54 40,1 63,7 Ghana (29) 1,069 2,155 49,6 Guatemala 8,18 12,3745 66,1 Haiti 60,46 64,591 93,6 India 38,84 69,5925 55,8 Liberia (29) USD 1,38 USD 1,4918 92,5 Madagascar 2 140 2 907,57 73,6 Malawi 158,9 213,936 74,3 Malaysia 3,289 5,0587 65,0 Paraguay 4 341 7 186,56 60,4 Saudi Arabia 4,174 5,5885 74,7 Serbia (Belgrade) (29) 69,83 94,412 74,0 Solomon Islands 10,68 11,7695 90,7 Sudan (Khartoum) (30) 2,19 3,52542 62,1 Suriname 1,92 4,18 45,9 Turkey (32) 1,831 2,283 80,2 Vietnam 12 873 29 495,2 43,6 Zambia (32) 4 038 6 974,14 57,9 JANUARY 2010 Place of employment Economic parities January 2010 Exchange rate January 2010 (33) Weightings January 2010 (34) Argentina 3,219 5,4559 59,0 Australia (38) 1,596 1,6036 99,5 Ethiopia 14,33 18,2782 78,4 Former Yugoslav Republic of Macedonia (38) 37,26 61,447 60,6 Iceland 144,5 180,96 79,9 Indonesia (Jakarta) (35) 9 550 13 511,5 70,7 Kosovo (Pristina) 0,5854 1 58,5 Laos (39) 8 875 12 174 72,9 Libya 1,018 1,7683 57,6 Nepal (39) 74 107,83 68,6 Niger 593,3 655,957 90,4 Samoa 2,891 3,61939 79,9 Sri Lanka (38) 114,1 163,139 69,9 Timor-Leste (36) USD 1,083 USD 1,4338 75,5 Venezuela (37) 3,357 3,0788 109,0 (1) EUR 1 = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, Democratic Republic of Congo, and Timor-Leste). (2) Brussels = 100. (3) The weighting for this place is adjusted three times: for August, October and December. (4) The weighting for this place is adjusted twice: for August and December. (5) The weighting for this place is adjusted twice: for August 2009 and January 2010. (6) The weighting for this place is adjusted twice: for August and November. (7) The weighting for this place is adjusted three times: for August, September and December. (8) EUR 1 = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, Democratic Republic of Congo, and Timor-Leste). (9) Brussels = 100. (10) The weighting for this place is adjusted three times: for August, September and December. (11) The weighting for this place is adjusted twice: for September and November. (12) The weighting for this place is adjusted twice: for September and December. (13) The weighting for this place is adjusted twice: for September 2009 and January 2010. (14) The weighting for this place is adjusted three times: for September and November 2009 and January 2010. (15) EUR 1 = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, Democratic Republic of Congo, and Timor-Leste). (16) Brussels = 100. (17) The weighting for this place is adjusted three times: for August, October and December. (18) The weighting for this place is adjusted twice: for October 2009 and January 2010. (19) The weighting for this place is adjusted twice: for October and December 2009. (20) EUR 1 = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, Democratic Republic of Congo, and Timor-Leste). (21) Brussels = 100. (22) The weighting for this place is adjusted twice: for August and November. (23) The weighting for this place is adjusted twice: for September and November. (24) The weighting for this place is adjusted three times: for September and November 2009 and January 2010. (25) The weighting for this place is adjusted twice: for November 2009 and January 2010. (26) EUR 1 = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, Democratic Republic of Congo, and Timor-Leste). (27) Brussels = 100. (28) The weighting for this place is adjusted three times: for August, October and December. (29) The weighting for this place is adjusted twice: for August and December. (30) The weighting for this place is adjusted three times: for August, September and December. (31) The weighting for this place is adjusted twice: for September and December. (32) The weighting for this place is adjusted twice: for October and December. (33) EUR 1 = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, Democratic Republic of Congo, and Timor-Leste). (34) Brussels = 100. (35) The weighting for this place is adjusted twice: for August 2009 and January 2010. (36) The weighting for this place is adjusted twice: for September 2009 and January 2010. (37) The weighting for this place is adjusted three times: for September and November 2009 and January 2010. (38) The weighting for this place is adjusted twice: for October 2009 and January 2010. (39) The weighting for this place is adjusted twice: for November 2009 and January 2010.